DOWNING, J.,
specially concurring.
| Nlie constitution of the State of Louisiana sets out the purpose of government:
§ 1. Origin and Purpose of Government *1017Section 1. All government, of right, originates with the people, is founded on their will alone, and is instituted to protect the rights of the individual and for the good of the whole. Its only legitimate ends are to secure justice for all, preserve peace, protect the rights, and promote the happiness and general welfare of the people. The rights enumerated in this Article are inalienable by the state and shall be preserved inviolate by the state.
It is my personal opinion that gaming is gambling and should be suppressed according to our constitution. However, we are fortunate to live in a country where we follow the rule of law and not of men. Therefore, I am compelled to follow our supreme court, whether or not I agree with them.
The application for this license was filed in July 2007. The statute says a license shall be issued in 120 days or a detailed explanation should be sent as to why it was not issued. The State Police did not send this letter until August 15, 2008, after this litigation was filed, and apparently takes the position that it may now do nothing. At oral argument of this case in February 2009, the State Police [2they seem to take the position that the letter does not need to inform the applicant of those things that need to be done before the license is issued or denied.
We are to interpret the law to give it effect. If the purpose of law is to protect the rights of the individual, and then we interpret this statute so that the State Police never has to issue or deny a license then, in my opinion, we violate the constitution. The only way to give this statute effect, in the light of reason is to say that the State Police has a continuing obligation every 120 days to either issue or deny a license, or send a detailed letter informing the applicant what it is that the applicant needs to do to finish the application process and, if it doesn’t, the applicant should have a remedy by injunction to have its application ruled on.